COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


THOMAS LEE SOWERS
                                                                  MEMORANDUM OPINION *
v.      Record No. 2339-10-3                                          PER CURIAM
                                                                      MAY 10, 2011
KAREN S. WALKER


                      FROM THE CIRCUIT COURT OF THE CITY OF SALEM
                                  James R. Swanson, Judge 1

                  (Thomas Lee Sowers, pro se, on brief).

                  No brief for appellee or guardian ad litem. 2


        Thomas Lee Sowers appeals an order in which the trial court ruled that it did not have

jurisdiction to hear Sowers’ motions pursuant to the Uniform Child Custody Jurisdiction and

Enforcement Act (UCCJEA). Sowers argues that the trial court erred by (1) initiating ex parte

communications with Karen S. Walker’s counsel and the guardian ad litem and raising the issue of

jurisdiction for the first time during these communications; (2) holding that Virginia did not have

jurisdiction pursuant to Code § 20-146.12 to hear the matters of child custody and support; (3) not

addressing the child support motions pending before the trial court; (4) not stating that prior orders

for custody and support remain in full force and effect; (5) awarding attorney’s fees and costs to the


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
        1
         Judge Swanson entered the final order; however, Judge Robert P. Doherty, Jr. heard the
case and issued the rulings from the bench.
        2
          On March 24, 2011, Diana M. Perkinson, guardian ad litem for the minor child, filed a
motion for an extension of time to file a brief, which was due on March 1, 2011. Since we are
today ruling in favor of the appellee’s and the guardian ad litem’s position by affirming the trial
court, the guardian ad litem’s said motion is essentially moot.
guardian ad litem without determining the obligation to each parent and each parent’s ability to pay;

and (6) denying Sowers’ motion to show cause because Walker failed to give thirty days written

notice of the child’s move out of Virginia pursuant to Code § 20-124.5. Upon reviewing the record

and Sowers’ brief, we conclude that this appeal is without merit. Accordingly, we summarily

affirm the decision of the trial court. See Rule 5A:27.

                                         BACKGROUND

       The parties have two children. 3 On March 31, 2008, the trial court ordered that the

parties would have joint legal custody of the children, and each parent had physical custody of

one child. On June 3, 2009, the trial court entered a child support order.

       In 2010, Sowers and Walker each filed motions to amend custody and support for the

minor child. Sowers lives in Charlotte, North Carolina, and Walker lives in Orlando, Florida.

The minor child was living in North Carolina at the time of the hearing.

       On July 26, 2010, the City of Salem Juvenile and Domestic Relations District Court (the

JDR court) entered orders regarding custody and support, which were appealed to the trial court.

On October 1, 2010, the trial court held that Virginia did not have jurisdiction pursuant to the

UCCJEA to determine custody and support of the minor child. Further, the trial court ruled that

the JDR court did not have authority to enter its July 26, 2010 orders, so they were void for lack

of jurisdiction. The trial court entered an order reflecting its ruling on October 13, 2010, and this

appeal followed.




       3
         This appeal concerns only the younger child; the older child was no longer a minor at
the time of the hearing.

                                                -2-
                                              ANALYSIS

                                          Jurisdiction – Issue 2

          Sowers argues that the trial court erred in ruling that it did not have jurisdiction pursuant

to the UCCJEA.

          In issuing its ruling, the trial court cited to Code §§ 20-146.12 and –146.13. Code

§ 20-146.13 concerns “Exclusive, continuing jurisdiction” and states:

                 A. Except as otherwise provided in § 20-146.15, a court of this
                 Commonwealth that has made a child custody determination
                 consistent with § 20-146.12 or § 20-146.14 has exclusive,
                 continuing jurisdiction as long as the child, the child’s parents, or
                 any person acting as a parent continue to live in this
                 Commonwealth.

                 B. A court of this Commonwealth that has made a child custody
                 determination and does not have exclusive, continuing jurisdiction
                 under this section may modify that determination only if it has
                 jurisdiction to make an initial determination under § 20-146.12.

          As the trial court noted, neither parent nor the child lives in the Commonwealth;

therefore, subsection A does not apply.

          With respect to subsection B, the trial court examined Code § 20-146.12 to determine if it

would have jurisdiction. Code § 20-146.12 concerns “Initial child custody jurisdiction” and

states:

                 A. Except as otherwise provided in § 20-146.15, a court of this
                 Commonwealth has jurisdiction to make an initial child custody
                 determination only if:

                 1. This Commonwealth is the home state of the child on the date of
                 the commencement of the proceeding, or was the home state of the
                 child within six months before the commencement of the
                 proceeding and the child is absent from this Commonwealth but a
                 parent or person acting as a parent continues to live in this
                 Commonwealth;

                 2. A court of another state does not have jurisdiction under
                 subdivision 1, or a court of the home state of the child has declined
                 to exercise jurisdiction on the ground that this Commonwealth is
                 the more appropriate forum under § 20-146.18 or § 20-146.19, and
                                                  -3-
                 (i) the child and the child’s parents, or the child and at least one
                 parent or a person acting as a parent, have a significant connection
                 with this Commonwealth other than mere physical presence and
                 (ii) substantial evidence is available in this Commonwealth
                 concerning the child’s care, protection, training, and personal
                 relationships;

                 3. All courts having jurisdiction under subdivision 1 or 2 have
                 declined to exercise jurisdiction on the ground that a court of this
                 Commonwealth is the more appropriate forum to determine the
                 custody of the child under § 20-146.18 or § 20-146.19; or

                 4. No court of any other state would have jurisdiction under the
                 criteria specified in subdivision 1, 2, or 3.

       As the trial court correctly noted, it would not have jurisdiction for an initial child

custody determination because neither the parents nor the child lives in Virginia and they have

not lived in Virginia for years. Virginia is not the child’s home state as defined by Code

§ 20-146.12.

       Sowers asserts that Code § 20-146.15 allows Virginia to remain the child’s home state.

However, Code § 20-146.15 concerns “Temporary emergency jurisdiction,” which does not

apply in this situation because the child was not abandoned in Virginia or being abused.

       Accordingly, the trial court did not err in ruling that it did not have jurisdiction to hear the

matters pursuant to the UCCJEA.

                                    Rule 5A:18 – Issues 1, 3, 4, 5

       Sowers argues that the trial court erred by (1) initiating ex parte communications with

Walker’s counsel and the guardian ad litem and raising the issue of jurisdiction for the first time

during these communications; (4) not stating what, if any, prior orders for custody and support

remain in full force and effect; and (5) awarding attorney’s fees and costs to the guardian ad litem

without specifying how the fees were to be paid, yet also holding that it did not have jurisdiction to

hear the case.



                                                  -4-
        “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18.

        The trial court waived Sowers’ endorsement to the final order, but included his objections

to the ruling that the trial court did not have jurisdiction to hear the matter pursuant to the

UCCJEA and Sowers’ objection to the denial of his motion for show cause. Sowers did not file

a motion to reconsider. Therefore, the arguments relating to issues 1, 4, and 5 were not

preserved pursuant to Rule 5A:18.

        For his third assignment of error, Sowers argues that the trial court did not address the

motions to modify child support and argues that the Uniform Interstate Family Support Act

(UIFSA) controls the child support issue. However, Sowers did not argue the applicability of

UIFSA to the trial court. We “will not consider an argument on appeal which was not presented

to the trial court.” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

        A pro se litigant appearing “is no less bound by the rules of procedure and substantive

law than a defendant represented by counsel.” Townes v. Commonwealth, 234 Va. 307, 319,

362 S.E.2d 650, 657 (1987).

                                         Rule 5A:20 – Issue 6

        Sowers argues that the trial court erred by not providing the proper authority or reason for

denying his motion to show cause because Walker did not give thirty days notice before moving

the child out of Virginia. 4 The trial court denied the motion because it did not have jurisdiction

to hear it.




        4
            In his brief, Sowers states that Walker moved the child out of Virginia in 2000.
                                                  -5-
          Sowers asserts that the trial court abused its discretion in denying the motion because the

parties’ final decree of divorce “specified that thirty (30) days prior notice be given to the JDR

before moving the child out of the Commonwealth.”

          Rule 5A:20(e) mandates that appellant’s opening brief include “[t]he standard of review

and the argument (including principles of law and authorities) relating to each assignment of

error.”

          Sowers did not comply with Rule 5A:20(e) because his opening brief does not contain

any principles of law, or citation to legal authorities, or the record to fully develop his arguments

for his sixth assignment of error. Sowers has the burden of showing that reversible error was

committed. See Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992).

Unsupported assertions of error “do not merit appellate consideration.” Buchanan v. Buchanan,

14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992). “Even pro se litigants must comply with the

rules of court.” Francis v. Francis, 30 Va. App. 584, 591, 518 S.E.2d 842, 846 (1999).

          We find that Sowers’ failure to comply with Rule 5A:20(e) is significant, so we will not

consider the sixth assignment of error. See Fadness v. Fadness, 52 Va. App. 833, 851, 667

S.E.2d 857, 866 (2008) (“If the parties believed that the circuit court erred, it was their duty to

present that error to us with legal authority to support their contention.”); Parks v. Parks, 52

Va. App. 663, 664, 666 S.E.2d 547, 548 (2008).

                                           CONCLUSION

          For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                            Affirmed.




                                                  -6-